Citation Nr: 0328461	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  02-10 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Propriety of the initial evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to an effective date earlier than July 19, 
2000, for the award of service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from March 1969 to November 
1970.

This appeal arises from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  In this 
decision, the RO granted service connection for post-
traumatic stress disorder (PTSD).  This disorder was 
evaluated as 50 percent disabling effective from July 19, 
2000.  The veteran appealed the issues of the propriety of 
this initial evaluation and the effective date of the award 
of service connection.

In his substantive appeal (VA Form 9) received in July 2002, 
the veteran requested a hearing before VA.  However, he 
withdrew this request in October 2002.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.

Initially, the Board of Veterans' Appeals (Board) notes that 
the RO has not provided a statement of the case (SOC) 
regarding the issue of entitlement to an effective date 
earlier than July 19, 2000, for the award of service 
connection for PTSD.  The RO determined the effective date 
for this disorder in the rating decision of October 2001 and 
the veteran submitted a notice of disagreement (NOD) in 
February 2002.  

In this NOD, the veteran specifically indicated that he 
disagreed with the effective date.  However, the SOC and 
supplemental statement of the case (SSOC) issued in this case 
have not provided the veteran with the laws and regulations 
governing the determination of the effective date of an 
award, nor has the RO provided reasons and bases for the 
current effective date.

Based on this evidence, the Board finds that the appellant 
has submitted a timely NOD regarding the issue of entitlement 
to an earlier effective date for the award of service 
connection for PTSD.  The NOD of February 2002 was received 
within one year after notification of the RO's determination 
and therefore has been timely submitted.  See 38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.201.  Under the circumstances, 
this issue is not yet ripe for appellate review and must be 
remanded to the RO to insure protection of the veteran's due 
process rights.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.200; see also Manlincon v. West, 12 Vet. App. 238 
(1999).

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

A review of the claims file indicates that VA has yet to 
provide the veteran with adequate notification of the 
statutory and regulatory provisions governing VA's duty to 
notify and assist.  While the SOC of May 2002 and the SSOC of 
February 2002 did inform the veteran of the provisions of 
38 C.F.R. § 3.159 (governing VA's duty to notify and assist), 
the RO has not informed the veteran of the evidence required 
to substantiate his current claims.  Nor has the RO notified 
the veteran of what evidence he was responsible for 
submitting and what evidence was the responsibility of VA to 
obtain.  On remand, these deficiencies must be corrected.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The CAFC made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (Reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the 
VBA AMC must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.  

The latest VA compensation examination was conducted in 
August 2001.  This examiner apparently diagnosed that both 
PTSD and a psychotic disorder co-existed.  Based on the 
rating decision of October 2001, the RO has awarded service 
connection for PTSD, but not for the psychotic disorder.  The 
examiner of August 2001 did not determine what symptomatology 
was associated with the PTSD and what symptoms were the 
result of the psychotic disorder.  


In addition, this examiner failed to provide an opinion on 
the degree of industrial impairment resulting solely from the 
PTSD.  See 38 C.F.R. § 4.16 (2003); see also Gary v. Brown, 7 
Vet. App. 229, 232 (1994)(When obtaining and retaining 
substantially gainful employment is at issue, VA's duty to 
assist requires a VA examiner to address the extent of 
functional and industrial impairment which results from a 
claimant's service-connected disabilities.)  On remand, a VA 
examination should be obtained that provides such opinions.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The claims file contains a decision from the Social Security 
Administration (SSA) dated in February 1982 that awarded the 
veteran disability benefits.  Based on the list of exhibits 
attached to this decision, it appears that parts of the 
medical evidence used in rendering this decision have not 
been associated with the claims file.  The VA's duty to 
assist includes obtaining pertinent medical records in the 
possession of the SSA.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2); see also Murincsak v. Derwinski, 2 Vet. App. 
363, 69-72 (1992).  On remand, the VBA AMC should obtain the 
medical records in the possession of SSA.

Finally, there are a number of letters and statements from 
the veteran that are written in Spanish.  No translation has 
yet to be provided in the claims file.  On remand, these 
documents should be translated into English and a copy of the 
translation associated in the claims file next to the Spanish 
documents.

Therefore, in order to ensure that the record is fully 
developed and comply with the veteran's due process rights, 
this case is REMANDED to the VBA AMC for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated his PTSD since October 2001.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  

4.  The VBA AMC should contact the 
appropriate SSA office and request all 
medical evidence used in its 
determination of February 1982 to award 
disability benefits.  All responses and 
evidence obtained from the veteran and/or 
the SSA must be associated with the 
claims file.

5.  The VBA AMC should obtain English 
translations of the following material:  

a.	A handwritten letter from Dr. 
Sigfrido Lazzarini, dated on 
March 20, 1972.
b.	A typed statement from the 
veteran (VA Form 21-4138) dated 
on September 18, 1986.
c.	A typed letter from the veteran 
dated on November 11, 1989.

The translations should be associated 
with the claims file.

6.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

7.  After the above development has been 
completed, the VBA AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination to 
determine the nature and extent of 
severity of PTSD.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.
The examiner should review the results of 
any testing requested prior to completion 
of the report.  The examiner must provide 
a comprehensive report including complete 
rationales for all conclusions reached.  
The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than PTSD 
is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD and, if not 
so related, whether the veteran's PTSD 
has any effect on the severity of any 
other psychiatric disorder.  Any 
necessary special studies, including 
psychological testing, should be 
accomplished.

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  If 
the historical diagnosis of PTSD is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.

If the veteran fails to report for 
examination, the VBA AMC should then 
refer the claims folder with a copy of 
this remand to the appropriate healthcare 
professional in order to obtain medical 
opinions on the above questions based on 
a document review of the claims file.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if the are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure tat any other 
notification and development action 
required by the VCAA of 2000 is 
completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

9.  The VBA AMC should issue a SOC 
regarding the veteran's claim of 
entitlement to an effective date earlier 
than July 19, 2000 for the award of 
service connection for PTSD.  

This SOC must specifically inform the 
appellant and his representative of the 
information, lay evidence, or medical 
evidence necessary to substantiate his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A.  
The appellant and representative should 
then be advised of the need to timely 
file a substantive appeal if appellate 
review is desired.  

10.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the propriety of the initial 
evaluation of the veteran's PTSD with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a SSOC.  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the issue 
currently on appeal.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for a scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for increased evaluation, to include its denial.  
38 C.F.R. § 3.655 (2002); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


